Citation Nr: 0738519	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-20 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a rash on both 
hands.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a bilateral foot 
condition.

4.  Entitlement to service connection for sexual impotence.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

6.  Entitlement to an effective date earlier than January 1, 
1996, for the award of a 60 percent disability evaluation for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board notes some notice deficiencies in 
this matter.  During the pendency of this appeal the Court 
issued Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
requires that notice be provided concerning the evaluation or 
the effective date that could be assigned should service 
connection or an increased rating claim be granted, Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Complaint notice is 
required in this regard.  Additionally, the Board notes that 
the veteran has never been provided with notice informing him 
of what medical and lay evidence is necessary to substantiate 
a service connection claim for PTSD particularly.  The 


requirements for a PTSD claim are not the same as those for a 
general service connection claim.  In July 2001 and August 
2003 the veteran was sent VCAA notice, but neither of these 
letters delineates the requirements for service connection 
for a PTSD claim.  The veteran is entitled to such notice.
        
In January 2001 the Board remanded the matter for additional 
development.  Upon review of the development undertaken in 
response to this remand, the Board finds the results 
insufficient, unacceptable, and contrary to the intent of the 
last remand.  The development directed by the Board in its 
last remand was not accomplished.  Inasmuch as the Board 
sincerely regrets additional delay of this matter, where the 
remand orders of the Board or the Courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

In the January 2001 remand, the Board directed the RO to 
contact the veteran and ask that he provide the information 
and authorization necessary to obtain the private medical 
treatment records of Dr. Phillips, Dr. Riley, and Dr. 
Stefanis.  In February 2001, the veteran submitted a signed 
VA Form 21-4142 authorizing the RO to obtain the private 
treatment records of these three physicians, plus Dr. Larry 
Gattis.  The veteran provided full addresses, phone numbers, 
and dates of treatment for each physician.  While the file 
shows that the RO requested and obtained records from Dr. 
Phillips, the file does not show that any attempt was made to 
obtain the records from any of the other physicians.  The 
February 2005 statement of the case does not reflect the 
consideration of any evidence from these sources.  38 C.F.R. 
§ 3.159(c)(1) defines reasonable efforts in obtaining records 
outside the custody of the federal government as "an initial 
request for the records, and, if the records are not 
received, at least one follow-up request."  VA must attempt 
to obtain these records.  Additionally, at the August 2007 
hearing the veteran testified he has received private medical 
treatment at Emory University Hospital.  These records too 
must be obtained.



The file also suggests that there are outstanding VA records 
to obtain.  The Board is cognizant that the veteran failed to 
provide any additional information relating to current 
treatment for his service connection claims on appeal on his 
June 2003 claim form, or in response to the August 2003 VCAA 
letter.  However, based on the veteran's August 2007 hearing 
testimony and his statement that "VA has not obtained all of 
the medical information pertinent to my claim" on his June 
2005 VA Form 9, the Board believes there may be outstanding 
VA records to obtain.  At the August 2007 hearing the veteran 
testified that he is treated at VA for his bilateral hand and 
bilateral foot conditions.  He also testified that he 
receives prescriptions for his sexual impotence through VA, 
and that he was diagnosed with PTSD through VA.  This is not 
supported by the VA treatment notes of record, and no medical 
records whatsoever have been associated with the claims file 
since the June 2003 claims were filed.  38 U.S.C. § 
5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
Further, VA is held to have constructive notice of the 
contents of VA  records at the time of adjudication.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Additionally, as to his claim for service 
connection for PTSD, send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§5103(a) and 38 C.F.R. § 3.159(b), that 
includes, but is not limited to, what 
medical and lay evidence is needed to 
substantiate a service connection claim 
for PTSD.

2.	Contact the veteran and, if necessary, 
again ask him 
to provide authorization forms necessary 
to allow the RO to obtain his recent 
private treatment records, to include 
records from all treatment provided by 
the following sources:
a.	 Dr. Roth Riley
b.	Dr. George Stefanis
c.	Dr. Larry Gattis
d.	Emory University Hospital 

Also ask the veteran to provide any 
authorization forms necessary to allow 
the RO to obtain any other private 
medical records for treatment received 
since discharge related to these claims.  
Thereafter, the RO should attempt to 
obtain those records.  Do not associate 
duplicate records with the file.
	
If no records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2006) must be complied with.

3.  Ask the veteran from which, if any, 
VA facilities he has received treatment 
for his claims on appeal and obtain and 
associate with the claims file any such 
records.

If no records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2006) must be complied with.

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



